This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-1170

               In the Matter of the Welfare of the Child of: V. R. E., Parent

                                Filed December 27, 2016
                                       Affirmed
                                  Smith, John, Judge *

                             Hennepin County District Court
                                File No. 27-JV-15-6979


Mary F. Moriarty, Chief Public Defender, David W. Merchant, Assistant Public Defender,
Minneapolis, Minnesota (for appellant V.R.E.)

Michael O. Freeman, Hennepin County Attorney, Kacy Wothe, Assistant County Attorney,
Minneapolis, Minnesota (for respondent Hennepin County Human Services and Public
Health Department)

Petra E. Dieperink, Assistant Public Defender, Minneapolis, Minnesota (for respondent
B.A.B.)

Jody M. Alholinna, El-Ghazzawy Law Offices, Minneapolis, Minnesota (for guardian ad
litem)

      Considered and decided by Peterson, Presiding Judge; Hooten, Judge; and Smith,

John, Judge.




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

SMITH, JOHN, Judge

        We affirm the district court’s termination of appellant-mother’s parental rights

because the district court did not abuse its discretion in finding that there was clear and

convincing evidence that appellant-mother is palpably unfit to be a parent to the parent-

and-child relationship and termination is in the child’s best interests.

                                           FACTS

        Appellant-mother V.R.E. is the biological mother of L.R.B., born April 16, 2015.

Mother also has two other biological children, A.E., born May 2005, and J.E., born July

2009.    In 2005, respondent Hennepin County Human Services and Public Health

Department (county) filed a child in need of protection or services (CHIPS) petition for

A.E. Mother complied with the case plan for that case and A.E. was reunited with her. In

2006, the county filed another CHIPS petition for A.E.           In 2007, the district court

transferred physical and legal custody of A.E. to a relative of mother because mother failed

to comply with her case plan and did not use the services offered to correct the conditions

which led to the out-of-home placement. In 2010, the district court transferred custody of

A.E. back to mother finding that mother had “been sober slightly over one year and [was]

highly motivated to parent [A.E.] and maintain a sober lifestyle.”

        In 2013, Ramsey County filed a CHIPS petition regarding A.E. and J.E., alleging

that mother had run outside with J.E. in single digit temperatures when J.E. was “only

wearing socks” and that she had been intoxicated when doing so. The district court found

mother in default on the CHIPS petition after she failed to appear or contact the court or


                                              2
any of the parties, deemed its allegations true, and adjudicated A.E. and J.E. CHIPS.

Ramsey County filed separate petitions to transfer legal and physical custody of the

children and the district court transferred legal and physical custody of A.E. and J.E. to

relatives of mother.

       Because of mother’s prior child-protection history, the county provided mother

voluntary services after L.R.B. was born, including parenting, housing assistance, and

mental health services. The county provided these services with the goal of keeping the

child safe from abuse and neglect. The county considered ending case management early,

but decided to keep mother’s case open longer after mother indicated that she needed

additional assistance. Case management closed for mother in October 2015. At the time

that the case closed, mother’s assigned social worker had identified no safety risks

associated with her parenting and gave mother credit for her engagement in services during

the six months that the case was open. Mother was accepted into the Perspectives

Supportive Housing Program in September 2015 and moved into a furnished apartment in

early October 2015. Perspectives provides many programs to its residents, including

weekly parenting education programs, AA sessions, and mental health programs including

therapy.

       On December 10, 2015, the county filed a termination of parental rights (TPR)

petition regarding L.R.B. The petition alleged that on December 3, 2015, mother had left

her apartment at Perspectives from 12:30 p.m. to 2:30 p.m., to attend therapy, leaving




                                            3
L.R.B. in the care of her boyfriend, Miguel Neumiller. 1 When mother returned home,

Neumiller was giving L.R.B. a bath. Mother reported that she observed bruising on

L.R.B.’s face, asked Neumiller if L.R.B. had fallen, and Neumiller did not answer. The

petition alleged that later that afternoon, mother left her apartment a second time to go to a

grocery store, again leaving L.R.B. in Neumiller’s care. When mother returned from the

grocery store, mother reported that she observed a red mark on the side of L.R.B.’s neck

“like something had been wrapped around her neck,” little marks and dried blood on

L.R.B., and saliva and blood on L.R.B.’s crib sheets. The petition alleged that mother

again asked Neumiller about the marks and he began to cry. Mother asked him why he

was crying and Neumiller said it was because mother thought he did something to L.R.B.

The petition alleged that mother decided not to take L.R.B. to daycare the next day because

she was afraid that a child protection report would be made and that L.R.B. had not received

medical care for over 24 hours after the injury.

       The district court held an emergency protective care hearing regarding the petition.

Following the hearing, the district court ordered L.R.B. into out-of-home placement and

relieved the county of its obligation to provide reasonable efforts to reunify mother and

L.R.B. because the TPR petition stated a prima facie case that “[t]he parent has subjected

the child to egregious harm.” Although the county was relieved of its obligation to provide

reasonable efforts, the county established a voluntary case plan for mother.




1
 Mother had previously known Neumiller as Michael Fairbanks. On December 2, 2015,
mother learned that “Michael Fairbanks” was an alias.

                                              4
       In April and May 2016, the district court held a trial on the TPR petition. Following

the trial, the district court concluded that five of the alleged statutory grounds for

termination were supported by clear and convincing evidence. 2            The district court

concluded that termination of parental rights was in L.R.B.’s best interest and terminated

mother’s parental rights to the child.

       Mother filed a “Motion for New Trial and/or Amended Findings and Order,”

requesting that she continue to have supervised visitation during post-trial proceedings and

alleging that the district court erred in “signing the [county’s] proposed findings verbatim,”

“admitting expert testimony from the Guardian [ad litem] and from the child protection

social worker,” terminating mother’s parental rights where there “was not sufficient

admissible evidence to support” that determination, denying mother’s motion to remove

the guardian ad litem, and admitting inadmissible evidence. The district court denied

mother’s motion.

                                         DECISION

       “Parental rights are terminated only for grave and weighty reasons.” In re Welfare

of M.D.O., 462 N.W.2d 370, 375 (Minn. 1990). A district court’s decision in a termination

proceeding must be based on evidence concerning the conditions that exist at the time of

trial. In re Welfare of Child of T.D., 731 N.W.2d 548, 554 (Minn. App. 2007), review

denied (Minn. July 17, 2007). An appellate court “exercises great caution in termination




2
 The county agreed to dismiss the abandonment statutory ground pled in the petition under
Minn. Stat. § 260C.301, subd. 1(b)(1) (2014).

                                              5
proceedings, finding such action proper only when the evidence clearly mandates such a

result.” In re Welfare of S.Z., 547 N.W.2d 886, 893 (Minn. 1996).

       On appeal, this court examines the record to determine whether the district court

applied the appropriate statutory criteria and made findings that are not clearly erroneous.

In re Welfare of D.L.R.D., 656 N.W.2d 247, 249 (Minn. App. 2003). In doing so, this court

defers to the district court’s credibility determinations. See In re Welfare of L.A.F., 554

N.W.2d 393, 396 (Minn. 1996) (“Considerable deference is due to the district court’s

[TPR] decision because a district court is in a superior position to assess the credibility of

witnesses.”). “A finding is clearly erroneous if it is either manifestly contrary to the weight

of the evidence or not reasonably supported by the evidence as a whole.” In re Welfare of

Children of T.R., 750 N.W.2d 656, 660-61 (Minn. 2008) (quotation omitted). “[A] district

court’s findings in support of any TPR order must address the best-interests criterion.” In

re Welfare of the Child of D.L.D., 771 N.W.2d 538, 546 (Minn. App. 2009); see Minn.

Stat. § 260C.301, subd. 7 (2014) (“[T]he best interests of the child must be the paramount

consideration . . . .”). This court gives the district court’s decision to terminate parental

rights considerable deference but “closely inquire[s] into the sufficiency of the evidence to

determine whether it was clear and convincing.” In re Welfare of Children of S.E.P., 744

N.W.2d 381, 385 (Minn. 2008).




                                              6
                                              I.

       The district court terminated mother’s parental rights based in part on Minn.

Stat. § 260C.301, subd. 1(b)(4) (2014). 3 Minn. Stat. § 260C.301, subd. 1(b)(4), allows

termination when a parent

              is palpably unfit to be a party to the parent and child
              relationship because of a consistent pattern of specific conduct
              before the child or of specific conditions directly relating to the
              parent and child relationship either of which are determined by
              the court to be of a duration or nature that renders the parent
              unable, for the reasonably foreseeable future, to care
              appropriately for the ongoing physical, mental, or emotional
              needs of the child.

Mother argues that “there was clear and convincing evidence at trial that [she] complied

with her case plan and was able to parent L.R.B.” She contends that the district court

erroneously relied on her purported failure to show “meaningful change” as the basis for

termination under Minn. Stat. § 260C.301, subd. 1(b)(4).

       The district court found that “mother’s child protection history and repeated poor

parenting decisions are a consistent pattern of specific conduct that is of a duration that

renders [mother] unable for the foreseeable future to care appropriately for the ongoing

physical, mental, and emotional needs of [L.R.B.] or any other child.” The district court

noted that “[t]he circumstances that led to this case are not the first time that [mother] has



3
  The district court also relied on four other statutory grounds to terminate mother’s parental
rights: Minn. Stat. § 260C.301, subd. 1(b)(2) (parent has failed to comply with parental
duties), (b)(5) (reasonable efforts have failed to correct conditions leading to child
placement), (b)(6) (child has experienced egregious harm in parent’s care), (b)(8) (child is
neglected and in foster care) (2014).


                                              7
demonstrated poor parenting judgment, put a child in an unsafe situation or had a

concerning intimate relationship,” that “[t]hese are the same concerns identified in her prior

child protection cases,” and that “mother has a long history of neglecting children and

exposing them to unsafe situations dating back eleven years.”

       The district court also found that mother’s mental health and chemical dependency

issues demonstrate that mother “lacks the capacity to adequately care for children.” 4 The

district court noted that “mother has serious mental health diagnoses and long-term trauma

that she has been unable to satisfactorily address during the case” and that “[d]espite

repeated and consistent interventions including five treatment programs and ongoing

supports, [mother] has continued to relapse.” The district court took “into consideration

how well [mother] complied with the [county],” but found that “neither her case plan

compliance nor the more than a decade of treatment have ensured her ability to maintain

sobriety and meet the needs of her child.” The district court found that “[e]ven with all the

supports of the Perspectives sober housing program, [mother] continues to demonstrate her

lack of insight and meaningful change, as well as her inability to appropriately protect and

care for her child.” These findings are supported by the record.




4
  Following mother’s psychological evaluation in July 2015, mother was diagnosed with
Posttraumatic Stress Disorder, Major Depressive Disorder, Borderline Intellectual
Functioning, learning disorders, and Alcohol and Cannabis Use Disorder. Mother also
completed a diagnostic assessment with her individual therapist in January 2016 which
indicated that mother no longer met the diagnostic criteria for Posttraumatic Stress
disorder, but continued to meet the diagnostic criteria for Major Depressive disorder.

                                              8
Child-Protection History

      Mother’s first involvement with child protection was in 2005, when the county filed

a CHIPS petition for A.E. shortly after his birth based on maltreatment. Mother complied

with her case plan and A.E. was reunited with her. One year later, the county filed another

CHIPS petition for A.E. based on maltreatment. Mother failed to use the services offered

to correct the conditions which led to the out-of-home placement. Mother voluntarily

agreed to transfer physical and legal custody of A.E. to a relative. In 2010, the district

court transferred custody of A.E. back to mother, noting that although mother “has had past

chemical dependency issues, she has been sober slightly over one year and is highly

motivated to parent [A.E.] and maintain a sober lifestyle.” The district court also noted

that mother was then “engaged in a supportive environment, which include[d] therapy and

counseling.”

       In 2013, Ramsey County filed a CHIPS petition regarding both A.E. and J.E. The

CHIPS petition alleged that while mother was “very intoxicated” she struck two people,

hitting one of them in the face and breaking his nose. The CHIPS petition alleged that

mother then ran outside with J.E. even though J.E. “was only wearing socks and the

temperature was in the single digits.” The CHIPS petition also alleged that mother did not

have a permanent residence and that mother had “put [J.E.] in danger by allowing him to

stay with her in different homes with acquaintances she is not familiar with.” The district

court found mother to be in default on the CHIPS petition after she failed to appear or

contact the court or any of the parties, deemed its allegations true, and adjudicated A.E.

and J.E. CHIPS. Ramsey County filed petitions to transfer legal and physical custody of


                                            9
the children, alleging that mother failed to make case plan progress, lacked necessary

parenting skills, and had a history of limited judgment and decision-making ability which

negatively affected her choices, behaviors, and relationships and interfered with her care

of A.E. and J.E. In 2014, mother voluntarily agreed to transfer legal and physical custody

of A.E. and J.E. to relatives.

       The record establishes that before this case, mother was involved in three different

CHIPS cases regarding her other biological children. On two occasions, mother made

enough progress to be reunited with a child, only to be involved in another CHIPS case

because she again failed to adequately care for her children and keep them safe. When

physical and legal custody of A.E. was transferred back to mother in 2010, the district court

noted that mother was highly motivated to parent him and maintain a sober lifestyle and

was engaged in a supportive environment, which included therapy and counseling.

According to allegations in the 2013 CHIPS petition, which the district court deemed true,

mother left A.E. in the care of a relative approximately two years later because she relapsed

and was drinking heavily again. Approximately three years after physical and legal

custody of A.E. was transferred back to mother, mother exposed J.E. to an unsafe situation

while she was intoxicated and failed to provide J.E. a safe and stable home.      Moreover,

the circumstances described in the records from the prior CHIPS proceedings suggest that

mother has not learned how to develop an appropriate protective capacity and keep her

children safe. For example, the 2013 CHIPS petition stated that mother allowed J.E. to

“stay with her in different homes with acquaintances she is not familiar with.” Likewise,




                                             10
L.R.B. was injured after mother left her in Neumiller’s care, despite mother only having

dated Neumiller for two weeks at the time.

       Mother’s child-protection history demonstrates a pattern of making some progress

and engaging in services in the short-term, and then once again exposing her children to

dangerous situations. This history, combined with the recent abuse that L.R.B. suffered

and mother’s relapse shortly before the TPR trial, supports the district court’s finding that

mother will not be able to care appropriately for L.R.B.’s needs long-term.

Impact of Services Provided to Mother

       Mother’s voluntary case plan in this case included completing an updated parenting

assessment, working with a parenting skills worker, continuing to attend AA/NA meetings,

continuing to submit UAs, addressing domestic violence and how it impacts mother’s

ability to make safe decisions for herself, continuing to work with her therapist, engaging

in trauma-informed therapy, continuing to take psychotropic medications to manage her

mental wellness, and continuing to stay in safe and supportive housing. Mother’s social

worker testified that all of the services identified in the voluntary case plan, aside from the

updated parenting assessment and parenting skills worker, were services that mother had

received in the past or was currently receiving. This testimony is supported by a January

2016 letter from a representative from Perspectives, which indicates that mother was

participating in chemical health treatment, individual therapy, Structured Relapse

Prevention group, and a parenting class at Perspectives. Mother has also participated in

five different chemical treatment programs and currently takes medications prescribed by

her primary care provider to manage her mental health symptoms.


                                              11
       Mother argues that she complied with her voluntary case plan in this case and points

out that the district court acknowledged her case plan compliance. Mother notes that her

previous social worker gave her a very positive report when her first case plan regarding

L.R.B. ended in October 2015, contends that she made “tremendous progress” with her

previous social worker, and argues that the December 3 incident did not “transform,

overnight, [the previous social worker’s] studied assessment of [her] ability to parent.”

       Mother is correct that the district court found that “the majority of provider reports

have been positive” and that mother is “utilizing services to the best of her ability.”

However, the district court also found that the “services [mother] has participated in are

likely beneficial to her but were mostly previously in place when the child was injured,”

and that although “mother has completed a number of services,” she “has not ultimately

been successful in their completion” because she has failed to demonstrate change and

continues to make decisions that put her child in unsafe situations. These findings are

supported by the record.

       Despite all of the services that mother had received prior to December 2015, she

still decided to allow Neumiller to supervise L.R.B., a vulnerable seven-month-old child,

alone on December 3, when she had only been dating Neumiller for two weeks at that point,

knew he was going by an alias, and was aware that he had been charged with a crime that

could result in him being imprisoned for 15 years. Mother also knew at the time that

Neumiller supervising L.R.B. alone at her apartment amounted to two lease violations

because he was not on the approved visiting list and was present at the apartment when she

was not present there and that such lease violations could jeopardize her housing. Mother


                                             12
once again left the child in Neumiller’s care while she went to the grocery store, even

though she noticed that the child’s face was red and saw “marks on her” from a distance,

observed that Neumiller seemed “overly protective of [L.R.B.],” and found it “kind of

awkward” that Neumiller was giving L.R.B. a bath.

       Mother told the child-protection investigator that when she returned to the

apartment, she did not immediately inspect the marks again. When mother did inspect

L.R.B.’s injuries, she saw that they were significant: something red on her neck that “kind

of looked like something [had been] wrapped around her neck,” “little marks” and “dried

up blood,” five marks on her head, including a “really dark mark” on the side of her face,

and a bruise by her eye that “look[ed] like somebody hit her.” Mother did not seek medical

attention for these significant injuries to L.R.B. until a day later after her friend A.G. and

her Perspectives case manager repeatedly urged her to take L.R.B. to the hospital. Mother

also told the child-protection investigator that she decided not to bring L.R.B. to daycare

the day after the incident because she was concerned that they were “going to call Child

Protection.”   Mother’s Perspectives case manager testified that mother repeatedly

expressed her concern that she would lose her housing when her case manager encouraged

her to take L.R.B. to the hospital. Mother’s case manager at Perspectives further testified

that mother continued to have unauthorized visitors in her apartment following the

December 3 incident and brought unauthorized guests into her apartment during non-

visiting hours even though at the time mother was not authorized to have any visitors as a




                                             13
result of the December 3 incidents. 5 These violations and the lease violations mentioned

above are especially concerning because mother’s failure to maintain stable housing was

an issue in her previous child-protection cases.

       Finally, the child-protection investigator who interviewed mother following the

incident testified that it appeared that mother was protecting Neumiller because it seemed

like she knew his whereabouts, did not give them any information, and was not proactive

in the investigation. The investigator testified that this concerned her because she would

expect a mother to do her best to try to find the perpetrator who abused her child.

       In sum, the record indicates that mother continues to make decisions which evidence

an inability to keep her child safe and provide for her needs, despite the many services she

has received during years of child-protection involvement.

       Mother argues that the opinion of her social worker during the current child-

protection case is “suspect and dubious because of her inexperience and indisputable

confusion about her role in child protection proceedings.” Mother also contends that her

social worker was unable to work with her “in a professional manner” and otherwise lacked

the skill and capacity to assess parenting ability. However, the district court found

mother’s current social worker’s testimony credible. And this court gives that credibility

determination deference. See L.A.F., 554 N.W.2d at 396 (“Considerable deference is due

to the district court’s [TPR] decision because a district court is in a superior position to

assess the credibility of witnesses.”). Moreover, as noted above, there is evidence in the


5
  Although mother was permitted to have her sisters visit her, her case manager testified
that one of the authorized visitors was male.

                                            14
record that mother has failed to demonstrate an ability to consistently provide for L.R.B.’s

needs, despite the many services she has received.

       Clear and convincing evidence supports the district court’s findings regarding

mother’s child-protection history and failure to demonstrate insight, meaningful change,

and an inability to protect and care for L.R.B. despite the years of comprehensive services

she has received. Based on these findings, the district court’s determination that mother is

palpably unfit to be a party to the parent and child relationship is not an abuse of discretion.

Because the record clearly and convincingly establishes palpable unfitness as a ground for

termination under Minn. Stat. § 260C.301, subd. 1(b)(4), this court need not review the

four other statutory grounds on which the district court relied. See In re Children of T.A.A.,

702 N.W.2d 703, 708 (Minn. 2005) (“Only one ground must be proven for termination to

be ordered.”).

                                               II.

       A child’s best interests can preclude termination of a parent’s parental rights, even

if the district court rules that one or more of the statutory bases for terminating that parent’s

parental rights is present. D.L.D., 771 N.W.2d at 545. In making a finding regarding the

best interests of a child, courts must analyze (1) “the child’s interests in preserving the

parent-child relationship,” (2) “the parent’s interests in preserving the parent-child

relationship,” and (3) “any competing interests of the child.” Minn. R. Juv. Prot. P. 39.05,

subd. 3(b)(3). “Competing interests include such things as a stable environment, health

considerations and the child’s preferences.” In re Welfare of R.T.B., 492 N.W.2d 1, 4

(Minn. App. 1992). “Where the interests of parent and child conflict, the interests of the


                                               15
child are paramount.” Minn. Stat. § 260C.301, subd. 7. This court reviews a district court’s

determination that termination is in a child’s best interest for an abuse of discretion. In re

Welfare of Children of J.R.B., 805 N.W.2d 895, 905 (Minn. App. 2011), review denied

(Minn. Jan. 17, 2012).

       Mother argues that the district court “erred in determining termination was in the

best interests of L.R.B.” because mother “was not a lost cause as the court concluded, and

because of the presumption that a child is best parented by her natural parent.” Mother

contends that a less severe measure, such as continuing CHIPS jurisdiction, was more

appropriate than termination of parental rights.

       The district court found that mother “truly loves her child” but “she has not

demonstrated during the case that she is willing or able to put her child’s interests above

her own in order to put herself in a position to keep her child and meet the child’s needs

within the foreseeable future.” The district court found that mother “continues to minimize

what happened to her child and her role in the child’s injuries” and that although mother

“has consistently stated that she is motivated to change throughout the case, that motivation

has not produced the necessary results.” The district court also found that “mother has

demonstrated minimal insight into the issues of the case and continues to make poor

decisions that jeopardize her housing and her long-term stability.”

       The district court found that the “evidence is clear and convincing that [mother’s]

behaviors have negatively impacted her child and exposed her to harm” and that “the child

has a strong interest in a caregiver that can provide her with stability, keep her safe and




                                             16
meet her needs.” The district court noted that L.R.B. is also young enough to attach to a

new long-term caregiver.

       The district court expressly found that a continued CHIPS jurisdiction disposition

would not be in the best interests of the child. The district court reasoned that mother “has

been given every opportunity to show through services why it is in the child’s best interests

to maintain the relationship despite [the] harm” caused to the child and that mother “has

not given the Court a reason to believe that she is likely to adequately follow through with

addressing the issues of the case with more time.” The district court also noted that mother

has longstanding chemical dependency issues, has a “long track record of participating in

treatment programs and having some success only to subsequently relapse and fall back

into instability,” and that mother’s “reported period of sobriety remains quite short and she

continues to relapse.” The district court noted that mother has attended five different

treatment centers and that her most recent relapse was in the spring of 2016. The district

court found that mother has completed years of services from multiple providers, but

“[d]espite all the services she has received, she continues to ask for more making it unclear

if there are enough services to ever adequately address her issues that prevent her from

safely parenting.”

       The district court reasoned that L.R.B. “deserves a caregiver that can provide her

with stability and consistent care for the rest of her childhood and into adulthood, and

allowing . . . mother more time will simply result in more instability for the child and

unnecessarily delay permanency.” The district court therefore concluded that it was in the

best interests of L.R.B. to terminate mother’s parental rights.


                                             17
       The district court’s best-interests findings are supported by the record, and its best-

interests analysis is thorough. L.R.B. needs a parent who can provide her with stability,

keep her safe, and ensure that her needs are met. It is clear that mother loves L.R.B. But

the record indicates that at the time of trial, mother had not demonstrated an ability to

protect L.R.B., provide L.R.B. a safe environment, and put L.R.B.’s interests above her

own. And the record demonstrates that mother is unlikely to make the change necessary

to ensure that she can consistently protect L.R.B., provide L.R.B. a safe environment, and

put L.R.B.’s interests above her own in the reasonably foreseeable future. The district

court did not abuse its discretion in determining that terminating mother’s parental rights

to L.R.B., rather than continuing CHIPS jurisdiction, is in the best interest of the child.

       Affirmed.




                                             18